J-S30031-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 MAIN STREET MANSION, LLC AND          :   IN THE SUPERIOR COURT OF
 MAJESTIC MANSION, LLC,                :         PENNSYLVANIA
                                       :
                                       :
              v.                       :
                                       :
                                       :
 KRISTIAN R. TOMASULO AND              :
 JOSEPH GRANDE, JR.,                   :
                                       :
                   Appellants          :       No. 2875 EDA 2017

               Appeal from the Order Dated August 11, 2017
               in the Court of Common Pleas of Bucks County
                     Civil Division at No(s): 2017-01261

 MAIN STREET MANSION, LLC AND          :   IN THE SUPERIOR COURT OF
 MAJESTIC MANSION, LLC,                :         PENNSYLVANIA
                                       :
                                       :
              v.                       :
                                       :
                                       :
 KRISTIAN R. TOMASULO AND              :
 JOSEPH GRANDE, JR.,                   :
                                       :
                   Appellants          :       No. 2185 EDA 2018

                 Appeal from the Order Dated June 19, 2018
               in the Court of Common Pleas of Bucks County
                     Civil Division at No(s): 2017-01261

 MAIN STREET MANSION, LLC AND          :   IN THE SUPERIOR COURT OF
 MAJESTIC MANSION, LLC,                :         PENNSYLVANIA
                                       :
                   Appellants          :
                                       :
                                       :
              v.                       :
                                       :
                                       :
 KRISTIAN R. TOMASULO AND              :
 JOSEPH GRANDE, JR.                    :       No. 2253 EDA 2018
J-S30031-19



                   Appeal from the Order Entered April 13, 2018
                  in the Court of Common Pleas of Bucks County
                        Civil Division at No(s): 2017-01261

BEFORE: PANELLA, P.J., KUNSELMAN, J., and MUSMANNO, J.

MEMORANDUM BY MUSMANNO, J.:                            FILED AUGUST 14, 2019

       Kristian R. Tomasulo (“Tomasulo”) and Joseph Grande, Jr. (“Grande”)

(collectively, “Defendants”) appeal from the Orders entered on August 11,

2017, which denied their Emergency Petition for Preliminary Injunction, and

June 19, 2018, which entered monetary Judgment and Judgment in

possession against Defendants.            Main Street Mansion, LLC (“Main”) and

Majestic Mansion, LLC (“Majestic”) (collectively, “Plaintiffs”) cross-appeal from

the Order entered on April 13, 2018, ejecting Defendants from certain

property, and awarding damages to Plaintiffs.1 We affirm.

       In its Opinion, the trial court set forth the relevant factual and procedural

history underlying these appeals, which we adopt as though fully stated

herein. See Trial Court Opinion, 4/13/18, at 1-10.

       Defendants now raise the following claims for our review:

       A. Whether the trial court abused its discretion and violated due
          process in its pre-trial administration of the case[?]

       B. Whether the trial court both erred legally and abused its
          discretion in rendering a verdict without taking account of
          Defendants’ evidence or [the] law[?]

____________________________________________


1 The separate appeals (docketed at Nos. 2875 EDA 2017, 2185 EDA 2018,
and 2253 EDA 2018, respectively) were consolidated at 2875 EDA 2017. We
note that Defendants have abandoned any argument relating to the denial of
their Emergency Petition for Preliminary Injunction. Thus, the matter is not
addressed herein and is included in the caption only by virtue of consolidation.

                                           -2-
J-S30031-19


       C. Whether Plaintiff[s] [were] entitled to judgment when [they]
          did not demonstrate [] compliance with the Lease and
          demonstrably breached it and inequitably exploited its
          breach[?]

       D. Whether the trial court erred by subverting the law of quiet
          enjoyment[?]

Brief for Defendants at 4-5 (unnecessary capitalization omitted).2

              Our standard of review of a non-jury verdict is limited to
       determining whether the findings of the trial court are supported
       by competent evidence and whether the trial court committed an
       error in any application of the law. We consider the evidence in a
       light most favorable to the verdict winner[,] and will reverse only
       if the trial court’s findings of fact are not supported by competent
       evidence in the record or if its findings are premised on an error
       of law.

Hornberger v. Dave Gutelius Excavating, Inc., 176 A.3d 939, 943-44 (Pa.

Super. 2017) (internal citations and quotation marks omitted); see also L.B.

Foster Co. v. Charles Caracciolo Steel & Metal Yard, Inc., 777 A.2d 1090,

1093 (Pa. Super. 2001) (stating that, in a non-jury trial, the fact-finder is free

to believe all, part, or none of the evidence).

                               DEFENDANTS’ APPEAL

       In their first claim, Defendants contend that the trial court violated their

rights to due process by entering a case management Order, sua sponte, that

restricted the timeframe for discovery.          Brief for Defendants at 19-21.

Additionally, Defendants assert that the trial court precluded Defendants from



____________________________________________


2 We note that Defendants’ fifth claim has been omitted, as it merely
constituted a counter-statement of the question raised in Plaintiff’s cross-
appeal.

                                           -3-
J-S30031-19


engaging in discovery, while affording Plaintiffs full discovery.      Id. at 4,

21-24.

      Defendants primarily focus on the language of Pa.R.C.P. 4007.3, which

provides:

      Unless the court upon motion, for the convenience of parties and
      witnesses and in the interests of justice orders otherwise,
      methods of discovery may be used in any sequence and the fact
      that a party is conducting discovery, whether by deposition or
      otherwise, shall not operate to delay any other party’s discovery.

Pa.R.C.P. 4007.3 (emphasis added); see also Brief for Defendants at 19-21.

      Defendants’ focus is misplaced. Rule 4007.3 addresses restrictions on

the sequence and methods of discovery, not the overall timeframe during

which discovery may be conducted. Nothing in Rule 4007.3 prohibits a trial

court from establishing a discovery schedule to which both parties are bound

and which affords adequate pursuit of discovery by the parties. Rather, the

Rules of Civil Procedure contemplate the entry of such orders by the trial court.

See, e.g., Pa.R.C.P. 212.3 (providing that “[i]n any action at any time the

court, sua sponte or on motion of any party, may direct the [] parties … to

appear for a conference to consider … [t]he entry of a scheduling order.”).

      The second half of Defendants’ first claim expounds upon the

overarching principles of justice embodied in Pa.R.C.P. 126, which states, in

relevant part, that the “rules shall be liberally construed to secure the just,

speedy and inexpensive determination of [] action[s]….”          Pa.R.C.P. 126.

Defendants baldly claim that “[n]othing about the trial court’s administration


                                      -4-
J-S30031-19


of pre-trial proceedings comports with these requirements. The [trial c]ourt

not only denied [Defendants’] discovery but fully indulged a strategy of

[Plaintiffs] to aggress through discovery demands both pre-trial and in trial.”

Brief for Defendants at 22.

        Defendants fail to cite to any authority or evidence illuminating the trial

court’s purported violations of Rules 4007.3 or 126.         At most, Defendants

support their argument with a generic citation to the Rules themselves, a note

to “See Docket.” Brief for Defendants at 22-23. Therefore, this claim waived.

See      Commonwealth         v.     Murchinson,      899 A.2d 1159,   1162

(Pa. Super. 2006) (holding that a claim was waived on appeal where the

appellant failed to develop meaningful argument).

        Moreover, were we to address the merits of Defendants’ claim,                we

would agree with the trial court’s analysis as to why Defendants’ due process

rights were not violated, and would affirm on that basis as to Defendants’ first

claim. See Trial Court Opinion, 4/13/18, at 23-25.

        In their second claim, Defendants contend that the trial court did not

adequately consider the evidence presented by Defendants “insofar as the trial

court    did   not   adjudicate    but   advocated   exclusively    to   vindicate   []

Plaintiff[s]….” Brief for Defendants at 4. Defendants claim that the verdict

“has no correspondence with competent evidence” and “improperly shunts all

of the law centered on the implied covenant of quiet enjoyment….” Id. at 24.

Defendants emphasize that the trial court made independent factual


                                          -5-
J-S30031-19


determinations, rather than adopting or being guided by Defendants’ or

Plaintiffs’ Proposed Findings of Fact. Id.

      Upon review, we agree with the trial court’s analysis and conclude that,

viewing the evidence in the light most favorable to Plaintiffs, the trial court’s

verdict is supported by the record and is not the result of legal error or an

abuse of discretion. See Trial Court Opinion, 4/13/18, at 13-19, 25-27. Thus,

we affirm on this basis as to Defendants’ second claim. See id.

      In their third claim, Defendants contend that the trial court erred by

disregarding that the evidence unquestionably demonstrated that Plaintiffs

deliberately breached their obligation to transfer Majestic’s liquor license with

the purpose of severely damaging Defendants. Brief for Defendants at 4, 28-

31.   Defendants’ argument centers on Plaintiffs’ alleged breaches of the

Lease—i.e., Plaintiffs’ failure to convey a valid liquor license, as well as the

professed constructive eviction of Defendants.      Id. at 28-31.    Defendants

claim that such breaches entitled them to withhold rent and preclude Plaintiffs

from recovering the same. Id.

      Upon review, we agree with and adopt the trial court’s analysis and

conclusion that, viewing the evidence in the light most favorable to Plaintiffs,

the verdict is supported by the record and is not the result of legal error or an

abuse of discretion. See Trial Court Opinion, 4/13/18, at 13-22, 25-29. Thus,

we affirm on this basis as to Defendants’ third claim. See id.




                                      -6-
J-S30031-19


      In their fourth claim, Defendants contend that the trial court ignored

explicit provisions of the Lease as well as the body of law protecting tenant

interests. Brief for Defendants at 5, 31-33. Specifically, Defendants claim

that the trial court erred in finding that the Lease was entered into “as is.” Id.

Further, Defendants argue that the trial court erred in determining that an

“as is” lease bars assessment of a landlord’s interference with quiet

enjoyment. Id.

      We initially note that, contrary to Defendants’ assertion, the trial court

did not rely on the “as-is” language of the Lease to exclude consideration of

their claim to quiet enjoyment. Instead, the trial court considered the claim

and found the argument unconvincing, based on the evidence of record. See

Trial Court Opinion, 4/13/18, at 13.

      Upon review, we agree with the trial court’s analysis and conclude that,

viewing the evidence in the light most favorable to Plaintiffs, the trial court’s

verdict is supported by the record and is not the result of legal error or an

abuse of discretion. See Trial Court Opinion, 4/13/18, at 13-19, 25-27. Thus,

we affirm on the basis of the trial court’s Opinion as to Defendants’ fourth

claim. See id.




                                       -7-
J-S30031-19


                             PLAINTIFFS’ CROSS-APPEAL

      Plaintiffs raise the following question for our review:

      Whether, following a hearing and after finding that landlord Main
      [] is the owner of all ownership interests of tenant Majestic [], the
      trial [c]ourt erred by not finding that individual guarantors[,
      Tomasulo     and     Grande,]    lacked    standing   to    advance
      [c]ounterclaims for breach of a fully integrated written lease to
      which neither [Tomasulo nor Grande] were individual parties?

Brief for Plaintiffs at 3.

      “Threshold issues of standing are questions of law; thus, our standard

of review is de novo and our scope of review is plenary.” Rellick-Smith v.

Rellick, 147 A.3d 897, 901 (Pa. Super. 2016).

      Plaintiffs assert that the trial court erred in allowing Defendants to raise

counterclaims because Defendants lacked standing to do so. Brief for Plaintiffs

at 16-18. Specifically, Plaintiffs argue that any claim arising from a breach of

the Lease belonged to Majestic, the sole tenant under the Lease. Id. Since

the trial court found that Main was the sole owner of Majestic, and thus that

Defendants had no ownership interest in Majestic, Defendants were not

entitled to bring claims on behalf of Majestic. Id.

      In the instant case, the underlying rights to legal action resulting from

a breach of the Lease, and thus the requisite standing, were inseparable from

a determination of the merits, as determination of the merits simultaneously

determined whether Defendants had an ownership interest in Majestic that

would allow them to bring a derivative action.




                                      -8-
J-S30031-19


      In its Opinion, the trial court determined that the claim lacks merit. See

Trial Court Opinion, 10/3/18, at 2-3.    Upon review, we agree with the trial

court’s cogent analysis and affirm on this basis as to Plaintiffs’ sole issue on

appeal. Id.

      Orders affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/14/19




                                     -9-
                                                                                                             Circulated 07/17/2019 04:09 PM

   IN THE COURT OF COMMON PLEAS OF BUCKS                            com-rrv, PENNSl(LVA.'ITA
                                              CIVIL DIVISION

�LUN STREET MANSION,. LLC and                                      No. 2017..01261...W


                                                                 · =::1:: ,'IMtiNIII
MAJESTIC MAi.'iSION; LLC

               v.
                                                                   2875 EDA 2017         e=it.101,-01:.s1-01ss      1201sw
                                                                                         -" (Pttbllc)
KRJSTL.\i'-i R. TOMASULO and                                                             Co®: 52'!4      Judge: 40
                                                                                         Rcpt Z20.."0613 10/4f.201a 12:51:$5 ?M
JOSEPH GRA.i.'IDE� JR.


                                                   OPINION

        L   PROCEDURAL. 'HISTORY

        Main Street Mansion,., LLC ("Main Street'; and Majestic Mansion, U..C ("Dlfu.jesci.c'") (or
                              't •                                                   .




Tomasulo and Joseph Grande,          Jr.   ("Defendants") on Feb:roru;y 28,. 2017. Defendants filed their

Answer and Counterclaim on April 7, 2017. The matter proceeded to a five ('5) day non-jury tcial
                                                                          �·
before this Court ending November 15, 2017. On April 13, 2018, this Court issued i� verdict and




on Defendants' guann.ty of the contractual rent, late fees, interest, and unpaid real estate ta.�es- In




of post-trial motions, which this O::mtt denied on May 25, 2018 as being fully answered by the

    .                                          -
comneeheasive Decision and Order of April 13, 2018.


        Defendants filed a Notice of Appeal to the Superior Court on July 19, 2018. Defendants filed

their Concise Seatemenr of Errors on Aug..:ist 14, 2018. Plaintiffs Bled a Notice of Cross-Appeal on

July 25, 2G18, and a Concise Statement of Errors on August 15, 2018. Pursuant to Pencsyivania Rule




                                                                                                                                         44
                                                                                                                                  APPENDIX
of Appellate Procedure 1925(a), the Court now files this Opinion. in the above-captioned matter in

support of the Court's ruling.


       H.. MATTERS COMPLAINED OF ON APPEAL

       This Court fully incorporates its original thirty-one (31) page Decision and Order dated April

13, 2018 attached hereto as an Appendix. All material.matters raised by Defendants in their Concise

Statement concern issues raised previously and which were addressed and disposed of by this Court

in its Opinion.


        Plaintiffs in their cross-appeal raise the only matter not directly addressed in the Opinion of
                         '< .
April 13, 2018. Plaintiffs seek a ruling that Defendants lacked standing to raise their counterclaims,

and so should not have obtained a ruling on the merits. Plaintiffs' objection as to standing derives

from Mam Street's claim to ownership of Majestic. Tb.at ownership claim was in          turn   based on the

Pledge Agreement and Defendants' default of its terms th.rough 1ie nonpayment of rent. The standing

argument against the counterclaims thus rises and falls �-i�. M�.tteet's, and hence Majestic's,

affirmative case.
                                                                        ,,
        If the Defendants, instead, were correct that their nonpayment was excused by Plaintiffs' own

breach, then no default occurred under the Pledge Agreement, and Defendants are the owners of

Majestic and therefore have standing.


        Plaintiff s ru:gument, if accepted, requires Defendants to Erst prevail on the merits in Plaintiffs'

 suit in order to recover control of Majestic before filing for relief on the basis of the counterclaims.

The same transaction or occurrence would then require a second round of litigation, in contravention

 of the purposes of the joinder rules set forth at Pa.R.C.P. 1020. This Court properly considered the




                                                     2




                                                                                                                 45
                                                                                                          APPENDIX
counterclaims in !:his litigation because MM..., Street's claim   to   ownezship of �fajesti.c in Pfainti.ffs'

lawsUlt cannot be separated &:0-m the tta.,,sacti.on or occurrence giving rise to the counterclaims .

       . For the foeegoiog reasons, this �urt respectfully �U&,,�ts thac �ts Order below be affirmed.

                                                ORDER
        &"ID NOW. th.is t3•h d�y of Apt-i� 2018, based on the facts and reasons as set forth above,

it is hereby ORDERED and DECREETh

        1.   Judgment is entered in favorof Plaintiff(s) and.agrunst Defendants Kristian R. Tomasulo



             at 9 S. Main S1ttet, New Hope, Pe:nnsylvsnia. 18938.

        2. Verdict is entered in favor of Piainriff(s) :a.r.,d agrunst Defendants in the amount of Two

             Hundred Forty-Nine Thousand One Hundred Fifteea Dollars and Eighty-Nine Cents

             ($249,115.89) plus reasonable atto.m.eys' fees and c�ts as ma:y subsequently be determined

             due and owing.

         3. Verdict is entered in favor of Plmriff(s) and � Defen'lnts on all Counterclaims.

                                                                            ,,


                                                          BY THE C01JR.T:




 Date: October l, 2018




                                                                                                                        46
                                                                                                                 APPENDIX
                                                                                 Circulated 07/17/2019 04:09 PM




   IN THE COURT OF COMMON PLEAS OF BUCKS COUNTY, PENNSYLVANIA
                         CIVIL DIVISION

MAIN STREET MANSION, LLC and
MAJESTIC MANSION, LLC

               v.                                            No.2011�01261-40
                                                                      lr' ------ .. ·---·-····-- -
                                                                     I                             ·-- ....
  KRISTIAN R. TOMASULO and                                           i
. JOSEPH GRANDE, JR.                                                 '




                                   DECISION AND ORDER .
        I.   PROCEDURAL HISTORY

        Main Street Mansion, I.LC    C''Main   Street") and Majestic Mansion, llC f'Majestic") (or

collectively, "Plaintiffs"), commenced this action through its Complaint seeking ejectment and

 damages against Kristian R. Tomasulo and Joseph Grande, Jr. ("'Defendants"). The Complaint sets

 forth the following actions: Count I.:.... Ejectment; Count II -·Trespass; and Count ill - Breach of

 Guaranty.   On April 7, 2017, Defendants filed 3-1?- Answer, New Matter, and �ounten:laim.

 Defendants' Counterclaims are as follows: Count I - Breach of Contract; Count II - Breach of Implied

 Covenant of Quiet Enjoyment/Constmctive Eviction; and Count ID - Fraud.


         Plaintiffs' Motion for Judgment on the Pleadings was denied by this Court on June 7. 2017.

 On June 19, 2017, Defendants filed an Emergency Petition for Preliminary Injunction. _The Petition

. alleged Plaintiffs acted to harm Defendants' ongoing business by wiongfully .converting Hotel Liquor

 License Number 59762 ("Liquor License") to safekeeping with Pennsylvania Liquor Control Board

 f'PLCB"). A hearing on the injunction request was held June 23, 2017. This Court entered an Order

 on August 10, 2017 denying Defendants' Preliminary Injunction, which Defendants thereafter

 appealed on August 28, 2017. Said Appeal is currently pending before Superior Court under Docket .
No. 2875 EDA 2017. The Court issued its October 27, 2017 Opinion in support of the ruling denying

Defendants' request for a Preliminary Injunction.


        On September 22, 2017, September 29, 2017, October 27, 2017, November 13, 2017, and

November 15, 2017, a five (5) day non-jury trial was held before the undersigned on Plaintiffs' Claims

and Defendants' Counterclaims. At the conclusion of Defendants' case in chief, the Court dismissed

all claims based on fraud as alleged in Count III of the Counterclaim. At the conclusion of the trial,

Plaintiffs' claims and Defendants' remaining counterclaims were taken under advisement. The parties

were directed to submit proposed findings of facts and conclusions of law.


            II. FACTUAL HISTORY

            This action arises from a lease transaction for a commercial property located at 9 S. Main

Street, New Hope Borough, Bucks County, Pennsylvania (''Property''), being Bucks County Tax Map

 Pa.reel 27-010-046, as more fully described in the legal description set forth   in. the Deed recorded in
 Bucks County Land Records at Deed Book 5737, page 2202 (See Pls.' Comp!. at ,i 5). The Property

 consists of a three (3) story and hotel building and restaurant ("The Mansion Inn"), a detached duplex

 dwelling ("Carriage House") and a parking lot (N.T. 11/13/17, pp. 5-7).          The Mansion Inn's first

 floor includes a parlor, lounge (including a bed), bar area, dining room and kitchen (N.T. 11/13/17,

 pp. 17-19; See Defs.' Ex. 30). The second and third floors each consist of a common hallway and

 landing with four (4) bedrooms and two (2) dcbors on each side of the hallway which provide separate

 access to those bedrooms (N.T. 11/13/17, pp. 14-18). The Carriage House is a separate two (2) story

 duplex dwellin.g and each floor contains a separate unit (N.T. 11/13/17, pp'. 6-7, 8�).        Majestic, a

 limited liability company, owns the Liquor License approved by PLCB for use at the Property (Pls.'

  Bx. 1).




                                                      2
       In March 2016, the Property was vacant and available for rent or sale (N.T. 9/22/17, P: 213).

Following several months of negotiations between the parties and their legal counsel, Plaintiff Main

Street as landlord and Majestic as tenant executed a thirty-one (31) page lease agreement ("Lease") for

the commercial use of the Property on August 12, 2016 (Pls.' Ex. 2). The Commercial Lease included
                                                                          -
a Lease Guaranty Rider ("Guaranty"). Id_ Under the terms of the Lease, Defendants are personally

the guarantors to the obligations under the Lease, including the obligation to pay the agreed monthly

rent of Twelve Thousand Five Hundred Dollars ($12,500.00) (Pls.' Ex. 4; See Pls.' Ex. 2). Defendants

personally guaranteed the Lease for only the first three (3) years of the five (5) year term (Pls.' Ex. 2;

N.T. 9/22/17, pp. 29. 57). Prior to the 2016 negotiations and transaction, Defendant Tomasulo had

extensively researched the Property and its uses as a restaurant and hotel. Tomasulo had previously

visited the Property in 2014 with a business broker and also inspected it a second time in January 2015

with a representative of Main
                          .
                              Street (N.T. 9/22/17, p. 210; N.T. 10/27 /17, pp.
                                                                             . 31, 32).


        Contemporaneously with the execution of the Lease in 2016, Defendants individually executed

 a Pledge Agreement (''Pledge Agreement") under which they pledged One Hundred Percent (100%)

. of their interests in Majestic and its ownership of the Liquor License to Main Street to secure and

 guarantee payment obligations under the Lease for a three (3) year period beginning August 12, 2016

 (See Pls.' Ex. 3; Pls. Ex. 4; N.T. 9/22/17, P: 31).       Majestic's primary asset was the Liquor License

 which was used in conjunction with the Property(� Pls.' CompL at ,i 10, 11). Defendants purchased

 the LLC ownership interests in Majestic, pursuant to the terms of a written agreement ("Membership

 Agreement") executed with the transactional documents (N.T. 6/23/17; P: 13).


         The evidence presented at trial established that prior to signing the Commercial Lease, Main

 Street granted Defendants full and complete access to the Property on multiple occasions to engage

 in due diligence and/or inspection(s) of the Property (N.T. 10/27 /17, pp. 154-162; N.T. 6/23/17, P:


                                                       3
42).   Professional inspectors and contractors were independently hired by Defendants and a

comprehensive inspection of the Property was conducted on June 9, 2016. lg. As a result of the

inspection and sixty-nine (69) page report issued by National Property Inspections, Defendants

prepared a proposed repair and rent credit punch list ("Punch List") on June 13, 2016 and sent it to

Main Street during the parties' negotiations (See Pls.' Ex. 20; N.T. 10/27 /17, pp. 145 -146, 155; N.T.

11/15/17, pp. 214-215). The record further demonstrates that Defendants and their representatives

were permitted unlimited access to the Property beginning mid-July 2017 with Main Street's consent

as Defendants began making various repairs and commenced the fit-out process of The Mansion Inn

interior bar and other public areas (N.T. 9/22/17, pp. 212, 213; N.T. 9/29/17, pp. 35-37; N.T.

 10/27 /17, pp. 157-159).


        As of July 15, 2016, Defendants effectively took physical possession of the Property (See Pis.'

 Ex. 2; N.T. 9/22/17, P-r· 51-53).    The Lease initially (before Defendants amended the Lease with

 their Final List) provided Defendants with the opportunity to carve out certain Landlord "repair

 items" (N.T. 11/13/17, P: 116). After commencing the fit-out work at the Property in preparation

 for their business opening, Defendants generated additional requests for -credirs and repairs which

 included the front and back deck, a first floor bathroom, a second floor bathroom, ceiling and

 plumbing repairs, and a supplemental repair and credit request which was sent to Main Street on July

 27, 2016 (� Pls.' Ex. 11, Ex. 29; N.T. 10/27 /17, pp. 36-38, 154-162). Defendants also submitted,

 by and through their attorney, Brian Keyes, Esquire, a finalized repair and credit list, which was

  subsequently titled "Landlord Repair Items For Which Tenant Has Assumed Responsibility." This

  document became Exhibit "B" attached to the Lease (Pls.' Ex. 2, Exhibit B). With the exception of

  the items included in Exhibit ''B," the Lease indicated that Defendants leased the Property in "as-is"

  condition (Pls.' Ex. 2, pp. 1, 7; N.T. 11/13/17, p. 116).



                                                      4
       On August 12, 2016, the parties executed a thirty�one (31) page Commercial Lease and

exchanged all related commercial transactional documents (See Pls.' Ex. 2; N .T. 9 /22/ 17, P.P· 51-52).

The Lease documents contain a merger and integration clause that warrants there were no oral

agreements between the parties and the final executed transactional documents superseded any prior
                                                                                                !   •


negotiations or oral understandings.       At the time the Lease was signed on August ·.12, 2016,

Defendants had been making repairs and performing tenant fit-out to prepa;e the Property for their

business operations since mid-july 2016 (N .T. 11 I 15 I 17, pp. 172-17 5).    Defendants' business plan

and fit-out process included :new; restaurant facilities at The Mansion Inn includin& separate

 improvements not part of the negotiated rent credit (N.T. 11/15/17, P: 174). Under the terms of the

 August 2016 Commercial Lease, Defendants were provided the agreed-upon rent credits at Twelve

 Thousand Five Hundred ($12;500.00) monthly from July 15, 2016 through October 1, 2016 in

. exchange
           for perfonning the work agreed
                                     .
                                          upon by the
                                                   '
                                                      parties including: cleaning the swimming
                                                                                          \
                                                                                               pool

 and making it operational; repairing the porch, back door, and left side of the house; removing mold

 from the basement; cleaning various kitchen equipment; cleaning gutters; repairing the dining and

 front room ceilings; repairing the front wall; repairing the front patio decking and front door; repairing

 the first floor bathroom; repairing the second floo; bathroom; performing certain plumbing work;

 repairing identified termite damage; and exterminating any live tenn.ite infestation (N.T: 11/15/17,

 pp. 172-175; Pls.' Ex. 2).


         The Lease also set forth a separate provision requiring Defendants to deposit the sum of One

  Hundred Fifty Thousand Dollars ($150,000.00) called "Key Money," in an escrow fund to ensure

  improvements, credits, reductions, investments or recapture for capital investment. Id. Effective as

  of the signing of the Lease in August 2016, Defendants were credited Thirty-Six Thousand Six

  Hundred Eighty-One Dollars ($36,681.00) against the One Hundred Fifty Thousand Dollars

  ($150 ,000. 00) for repairs they had completed under this separate contractual provision (N .T.· 9 /22/ 17,

                                                      5
pp. 50, 109, 157, 207). The Lease terms also required Defendants to deposit the post-credit balance
        .              .
of Key Money in the sum of One Hund.red Thirteen Thousand Three Hund.red Nineteen Dollars

($113,319.00) into an escrow fund to be expended, as agreed by the parties, for limited purposes

identified as: 1) capital improvements as defined in the Lease; 2) furniture, fixture and equipment; 3)

carpentry and flooring; and 4) exterior �ork and landscaping (Pls.' Ex. 2; N.T. 9/22/17, pp. 50-51;

N.T.10/27/17,p.172;N.T.11/15/17,p.94).


        Prior to the opening of the business, a use and occupancy ("U&O") inspection was scheduled

with New Hope Borough officials fo� October 6, 2016 (Pls.' Ex. 9; N.T. 9/14/17, pp. 14-15). The

Property was inspected as scheduled by Jesse Hill ("Building Inspector") and Kevin Doherty ("Fite

Marshall") (N.T. 9/14/17, pp. 14-15; N.T. 9/22/17, pp. 162-163, 182). The Building Inspector issued

 a U&O permit for the first floor of The Mansion Inn consisting primarily of the restaurant and bar

 areas and issued a punch list for items that remained to be completed on the second and third floors

 (Pls.' Ex. 10; N.T. 9/14/17, pp. lS-16, 21-28; N.T. 9/22/17, p. 163). The Building Inspector's punch

 list included: replacing two (2) smoke/ CO:z detectors; replacing fixtures for two (2) bathrooms, one

 (1) on the second floor and one (1) _on the third floor; and installing missing lightbulbs on the third

 floor (Pls.' Ex. 10; N.T. 9/14/17, pp. 15-19, 26-27). The Building Inspector anticipated issuing a final

 U&O permit upon completion of the minor punch list items for the second and third floors within

 days of October 6, 2016 (N.T. 9 /14/17, pp. 27-28). The record before the Court indicated the Fire

 Marshall had observed The Mansion Inn hotel rooms and bathrooms were apparently already being

 utilized at the time of the inspection (N.T. 9 /22/17, pp. 184-188).


            Defendants began operating the restaurant, serving alcohol and renting rooms on the second

  and third floors to the public in October 2016 prior to obtaining the Borough's final approval in

  March 2017 (N.T. 11/13/17, pp. 16-19; N.T. 11/15/17, pp. 142-143). Defendants did not apply for


                                                     6
any plumbing or other permits for additional work on the second or third floors after the initial U&O

inspection on October 6, 2016 (N.T. 9/22/17, P: 173). Following the commencement of this legal

action, Defendants contacted Bo.rough officials and scheduled a re-inspection of the Property for

March 28, 2017 after which the Borough finally approved the second and third floors for hotel guest

occupancy (N.T. 9/22/17, pp. 163, 169; N.T. 11/13/17, pp. 24-26).


        On September 26, 2016, PLC:B had inspected and approved the Property for the use of the

hotel Liquor License (N.T. 11/13/17, P: 18). However, neither Majestic nor Defendants notified

PLCB of any change in the corporate officer or management structure of Majestic following the

signing of the Lease, and neither.party took any steps thereafter to ensure the Liquor License.remained

valid and current (N.T. 9 /29 /17, p. 2·11). The License was later deemed by PLCB to have expired on

November 30, 2016 (N.T. 9/29/17, pp. 259-260).


        During trial, Main Street's contractor, McGowan Builders ("McGowan Builders"),

 demonstrated through a color-coded roof plan dated October 18, 2016 ("Roof Plan") that The

 Mansion Inn has different types of roofs with different levels and each roof section functioned

 independently (Defs.' Ex. 40; N.T. 11/15/17, pp. 251-254). The Roof Plan shows seven (?);different

 roof sections, numbered 1 through 7 (� Defs.' Ex. 40; N.T. 11/15/17, pp. 255-257). Theevidence

 presented to this Court dearly established that no indication of any .roof leaks were detected and no

 roof repairs were determined necessary when the Property was professionally inspected on June 9,
                                       .                                         .
 2016 (� Pls.' Ex. 19; N.T. 10/27 /17, p. 138). On July 27, 2016, Defendants initi.ally discovered two

 (2) leaks in The Mansion Inn, both on the single part of the first floor, one above a back door and

 one in the first floor lounge area, both being below single-story Roof Three (3) on the Roof Plan (Pis.'

 Ex. 29� N.T. 11/15/17, p. 255). On or about September 30, 2016, Defendants reported to Main Street

 a "massive emergency" related to a second roof leak (See Defs.' Ex. 6; N.T. 9 /22/17, pp. 70-71, 152;


                                                    7
N.T. 9/29/17, pp. 109-111; N.T. 11/13/17, pp. 150, 262). McGowan Builders responded to the

tenants' report by examining the Property and the roofs and performing repairs (N.T. 11 /13/17, P:

83). McGowan Builders kept records of the various roof repair work performed such as a flood spray

test, replacing sub-roofing, capping the chimney, installing a membrane roof, performing moisture

tests and   tarring roof sections as applicable to address the roof leak(s) (See Pls.' Ex. 28, E.."'{. 32, Ex.

40; N.T. 11/15/17, pp. 255-258, 266-270) ..


        Defendants met with Main Street representatives in early November 2016 to inspect The

Mansion Inn as completed and discuss their claims for additional rent credits. While Defendants paid

the November 2016 Lease payment due and continued to operate their business at the Property,

Defendants did not pay any monthly Lease rents due- for December 2016, January 2017, and February

2017 and all months thereafter, all of which constituted an event of default under the Commercial

Lease(� Pls.' Ex. 5).        A written Notice of Default was issued to Defendants on January 13, 2017

 setting forth the events of defaults under the Lease and under the Pledge Agreement including: failure

 co pay rent; failure to pay utility bills; failure to pay real estate tax bills; failure to meet required PLCB

 certifications; failure to submit proof of required payment of sales and use taxes; failure to provide

 required accounting information according to Generally Accepted Accounting Principles ("GAAP,,);

 failure to establish a required escrow account in the amount of One Thousand Thirteen Three

 Hundred Nineteen Dollars ($113,319.00); and failure to complete the required agreed-upon work on

 The Mansion Inn including the overhang on the left front side of the house, the back door and the

 retaining wall (N.T. 9/22/17, pp. 29-30, 59-60; See Pis.' Ex. 5, Ex. 2, Ex. 30).


            Plaintiffs issued a subsequent notice dated February 27, 2017 advising Defendants Main Street

 was exercising its right as attorney in fact under the Pledge Agreement to transfer the pledged collateral

 under the Agreement consisting of the ownership interests in Majestic (and its Liquor License for the


                                                         8
Property) back to Plaintiff Main Street � Pls.' Ex. 4). Thereafter, Main Street exercised its rights

under the Pledge Agreement and the Liquor License was placed in safekeeping with PLCB on Jnne· 8,

2017 (N.T. 9/22/17, P: 31). During the time between the PLCB inspection of September 26, 2016

until the Borough's approval of the U&O for the second and third floors on March 29, 2017, The

Mansion Inn was not compliant as a bona fide hotel (� Defs.' Ex. 21; N.T. 9/29/17., P: 259).

Pennsylvania State Police investigated and issued the results of their investigation in an August 2017

incident report citing three (3) specific claims: 1) not a bona fide hotel where.the public m!ly stay; 2)

sold liquor and/or malt beverages after the Liquor License expired on November 30, 2016 and had

not renewed and/or validated; and 3). failed to notify PLCB within fifteen (15) days of a change of

officers, directors and/ or stockholders (� Defs.' Ex. 21; N.T. 9 /29 /17, pp. 259- 260).


        As a result of the default under the Lease, Main Street and Majestic (as a tenant out of

 possession) filed this action against Defendants to regain possession of the Property and     to   recover

 monetary damages including unpaid rent, unpaid real estate taxes for 2016 and:2017, late fees, interest,

 counsel fees, and other damages from December 1, 2016 to present. Main Street additionally: demands

 recovery of counsel fees as authorized under the Commercial Lease. In its Proposed Findings of Fact

 and Conclusions of Law filed with the Court on February 16, 2018, Mair). Stteet provided the Court

 with an updated and itemized calculation of accelerated lease damages and requested the entry of a ·

 monetary judgment in the sum of Seven Hundred Nine Thousand Two Hundred Three Dollars and

 Fifty Cents ($709,203.50).


         Defendants claim they properly withheld rent payments as a result of.Main Street's failure to

 make necessary repairs. In April 2017, Defendants filed their Answer and Counterclaims alleging

· Main Street breached the Lease by: failing to make necessary repairs to the Property including roof

 repairs; fraudulently or negligently misrepresenting it had "marketable title" to the Liquor License; and


                                                     9
not fully conveying the Liquor License to Defendants. Defendants argue they lawfully withheld rent

due under the Lease as a result of Main Street's failure to cure continuing breaches under the Lease,

thereby forcing Defendants to undertake essential repairs to preserve their business operations at the

Property. Defendants request the entry of judgment in their favor and against Main Street for various

alleged damages including monetary damages for the monies spent on performing necessary repairs

together with lost profits due to defects in the Property and loss of the Liquor License. Defendants

also demand punitive damages, interests, attorney's fees and costs. After reviewing the record and

examining all evidence presented, the Court now issues this w.rii:ten Decision and Order.


        III. DISCUSSION·
             a. Fraud Claims

        In their Counterclaim filed against Plaintiffs, Defendants claim the Lease was the product of

 fraud, was induced by false representations, essential lease terms not stated in the Lease were implied,

 and Plaintiffs' default under the Lease resulted in their constructive eviction (See Defs.' Answer, New

 Matter & Couotercl, P: 11). After examining the record and weighing and assessing the credibility of

 all testimony and evidence presented, the Court finds that the Lease was not the product of fraud due

 to the various actions which proceeded the execution of the Lease. The parties are sophisticated

 businesspersons who did not reasonably rely on any oral representations related to this commercial

 transaction. Defendants' testimony at trial confirmed they had spent considerable ti.me reviewing the

 market for available commercial properties, developing a detailed business plan, and personally and

 professionally inspecting this specific property known as The Mansion Inn.

         Both parties in this matter are clearly experienced businesspersons who were independently

 .represented by legal counsel. Legal counsel assisted in the negotiation and documentation of all terms

 of th.is commercial transaction. Defendants further had access to the advice of legal counsel regarding

  all potential post-dispute contractual remedies as may be contained in the commercial documents as

                                                    10
well as all legal remedies otherwise available under Pennsylvania law. Defendant Tomasulo testified

all terms of the commercial transactional documents were negotiated and reviewed by legal counsel

(N.T. 6/23/17, pp. 50, 55, 63).          Defendant Tomasulo acknowledged being an experienced

businessperson arid that during bis career on Wall Street he personally managed client funds worth

approximately half-a-billion dollars (N.T. 6/23/17, pp. 4, 40).

       The record clearly evidences Defendants were given every opportunity to personally and

professionally inspect the Property prior to the signing of the Lease.          Tomasulo testified he was

familiar with the Property and its uses as a restaurant and hotel and had examined the Property initially

in 2014 with a business broker:

                        BY MR. GOULD:
                        Q. Okay. Now, let's go back a little bit to the initiation of the
                        process entering into this agreement with the plaintiff. How
                        did you come to approach them?
                        A. I actually saw the property about a year-and-a-half prior to
                        seeing it in I guess it was the beginning of 2016. So I looked
                        at it. I believe it was the beginning of the fall of 2014 prior to
                        them entering the agreement with Sammy Stanelli.
                        Q. And Sammy Stanelli is the person I referred to as the Staten
                        Island group?
                        A. That's correct.

 (N.T. 9/22/17, p. 210).

        Tomasulo later visited the Property in 2015 as well as 2016:

                           BY MR. GOULD:
                           THE COURT. Is that the first time that you had access to the
                           interior of the property?
                           THE WITNESS. Besides the - I mean. I've done a couple
                           walk-throughs with Sean Holmes prior. One was -
                           THE COURT. Okay. Let's -- hold on. Let's do this. The very
                           first time you went into the interior of the building, describe
                           what you did, the walk-through, second ti.me, third time,
                           inspector. I want to know how many ti.mes - go ahead.
                           A. I actually saw the property about a year-and-a-half prior co
                            seeing it in I guess it was the beginning of 2016. So I looked
                            at it. I believe it was the beginning of the fall of 2014 prior to
                            them entering the agreement with Sam.my Stanelli.

                                                       11
                      THE WI1NESS. January 2015 was the first time I viewed the
                      building. I had Valerie Hegarty there. Did a 20-minute walk-
                      through.
                      THE COURT. What did you look at?
                      THE WITNESS: I looked at the interior, the exterior kitchen
                      mostly. You know, kind of a full, very superficial walk-
                      through.
                      THE COURT. And the inn wasn't operating.at that time?
                      THE WITNESS. Correct,

(N.T. 10/27 /17, pp. 30-31).

       Tomasulo and Grande hired a professional inspector and contractors and engaged in further

due diligence to assess the Property (N.T. 10/27 /17, pp. 22-24). The record reflects Defendants'

professional inspections were completed on or around.june 9, 2016 and included: a comprehensive

property inspection completed by National Property Inspections; a comprehensive written inspection

of the existing swimming pool completed by Raines Pool Service; and a comprehensive inspection of

the exterior of the Property completed by a landscape contractor, Fox Landscaping (Pls.' Ex. 19; N.T.

10/27/17, pp. 154-155; N.T. 10/27/17, pp. 134, 137; N.T. 9/22/17, p. 230). Following the

completion of the inspections, Defendants submitted to Main Street a written proposed repair and

credit list with proposed rent credits (Pls.' Ex. 20). After submission of the list, Main Street continued

to allow Defendants access to the Property while negotiations continued between the parties and

through their attorneys (N.T. 10/27 /17, pp. 153-155).

        The Cow:t also notes that each transactional document, signed by the parties following the

advice of their respective legal counsel, contains a merger and integration clause.           Defendants

 attempted at trial to introduce oral and/ or implied terms to supplement the transactional documents.

The Court did not consider nor accept any evidence in violation of the parol evidence rule. "Once a

 writing is determined to be the parties' entire contract, the parol evidence rule applies and evidence of

 any oral or written negotiations of agreements involving the same subject matter as the contract is

 almost always inadmissible." Yocca v. Pittsburgh Steelers Sports, Inc., 854 A.2d 425, 436 (Pa. 2004).

                                                    12
Absent fraud or unconscionability, courts should 1;10t set aside contractual terms on which

sophisticated parties agreed. See Vasillis v. Bell of Pa., 598 A.2d 52, 54 (Pa. Super. 1991). The record

before the Court is wholly devoid of any evidence of fraud or unconscionable contract terms.

        Rather, the Court finds the instant Lease to be a fully integrated contract between sophisticated

business parties. The Court therefore properly entered a non-suit on the "fraud" count of Defendants'

Counterclaim at the conclusion of individual Defendants' case in chief. The Court holds Defendants

contractually obligated to the terms of the written documents which they negotiated and signed in this

commercial transaction.

             b. Constructive Eviction and Covenant of Quiet Enjoyment Claims

        Defendants contend Main Street is the party which initially and substantively breached the

Lease due to its: failure to take reasonable action to ensure the Property was in usable condition prior

 to leasing it; failure to keep. the Property in. good repair; failure to conduct all necessary repairs

 including fixing the roof; and failure to disclose the non-compliant status of the Liquor License.

 During the trial, Defendants' counsel argued to this Court that constructive eviction is a subset of the

 implied covenant of quiet enjoyment doctrine, and therefore, based on their allegations of Main

 Street's breach, Defendants were constructively evicted from the Property entitling them to withhold

 ren� under Pennsylvania law (N.T. 10/27 /17, pp. 88, 89; N.T. 11/15/17, pp. 227- 229):


         Based on the factual record in this case, the Court finds Defendants' arguments unavailing and

 rejects the contention they were constructively evicted. Under the law of this Commonwealth, the

 landlord's interference with a tenant's enjoyment of the premises must be of a substantial nature to

 constitute constructive eviction:

                          To constitute a constructive eviction, the interference by a
                          landlord with the possession of bis tenant or with the tenant's
                          enjoyment of the demised premises must be of a substantial
                          nature and so injurious lo the tenant as lo deprive him of the beneficial

                                                        13
                       enjoyment of a part or the lflhole of the demised premises, ... to which the
                       tenantyields, abandoning the possession within a reasonable lime. But,
                       [h]owever much the tenant may be disturbed in the beneficial
                       enjoyment of the premises by the landlord's wrongful act, there
                       is no constructive eviction if he continues in possession of the
                       whole of the premises. Possession must be given up by the
                       tenant in consequence of the landlord's acts.
Kuriger v. Cramer, 498 A.2d 1331, 1338 (Pa. Super. 1985)(emphasis added).

       In order for a tenant to establish constructive eviction, the tenant must abandon the premises.

Chelten Ave, Bldg. v. Mayer, 172 A. 675, 677 (Pa. 1934). One of the few undisputed facts in this

matter is that Defendants never surrendered possession of the Property. Rather, Defendants continue

to occupy the Property and operate their business from The Mansion Inn, a fact which was confirmed

by the testimony of Defendant Tomasulo:

                        THE COURT. So the restaurant began - the restaurant began
                        operation when?
                        THE W1TNE$S. Second week in October.
                        THE COURT. And it continued to operate the whole time?
                        THE WITNESS. That's correct.
                        THE COURT. And how many -- how many people can you
                        seat in the restaurant?
                        THE WITNESS. Approximately 54 inside and another 18
                        outside, and probably another ten to 12 at the bar.

 (N.T. 9/29/17, p.117).

        Further evidence confirmed Defendants used and continue to use the Property throughout as

 a bed and breakfast and Defendants received monies for this use from members of the public (N.T.

 11/13/17, pp. 28-29). The record before this Court further established Defendants, unlike. prior

 commercial occupants, elected not to rent the Carriage House as part of the restaurant and hotel (NT.

 11/13/17, pp. 5-6). Rather, Defendants Tomasulo and Grande both chose to personally reside in and

 occupy the Carriage House (NT. 11/13/17, pp. 5-7). Further contradiction 'is evident as Defendants

 assert they are justified in not paying rent because they were "constructively evicted due to the

 business's building" being in bad repair and such fact injured their business and ability to pay rent, yet


                                                         14
they never ceased business operations and did not vacate the main building or the Carriage House at
           .                             .                        .

any point following the execution of the August 2016 Lease (See Defs.' Answer, New Matter i&

Countercl., p. 11). Defendants, throughout this litigation, remained in possession of the Property and

continued to operate the restaurant as BYOB and a hotel despite their admission of failing to make

the contractual monthly Lease payments due following their tender of the November 2016 Lease

payment.

        The Court finds based on the record that Defendants failed to present any evidence to support

their theory of constructive eviction or otherwise the showing of Plaintiffs' interference in any manner

with Defendants' use and enjoyment of the Property.           The Court concludes Defendants have

unlawfully withheld rent, and therefore, unlawfully remain in possession of the Property while they

have continually operated their business throughout these proceedings.


               c. Property Claims

        Defendants also allege in their counterclaim entitlement to damages arising from Plaintiffs'

 failure to conduct necessary repairs to the Property, including "multiple roof leaks."          ''While

 commercial tenants may be entitled to a rent rebate where the landlord has failed to provide a space

 in conformity with lease expectations, the only expectation herein was that the premises would be

 rented 'as is.' " Ferrick v.   Bianchini, 69 A.3d 642, 657 (Pa. Super. 2013). The record supports the
 Court's finding that Defendants leased The Mansion Inn Property in "as-is" condition. Defendants

 had unconditional access to the Property since at least May 2016 (N.T 6/23/17, pp. 41, 42).

 Defendants had the Property professionally inspected on June 9, 2016 by National Property

 Inspections as part of their due diligence prior to signing the final Lease. The Property's alleged

 defective conditions, including mold, termite infestation, poor ceilings and inoperable bathrooms,

 were known to Defendants prior to the effective date of the Lease (Pls.' Ex. 1). As noted previously,

 both parties were experienced in business and represented throughout by legal counsel Prior to

                                                      15
executing the Final Lease in August 2016, Defendants had the opportunity, with the assistance of theic
                             .                           .

attorney, to carve out certain Landlord "repair items." Defendants submitted a proposed list entitled

"Landlord Repair Items For Which Tenant Has Assumed Responsibility" in return for the negotiated

rent credits. Once the parties reached this agreement regarding repairs in exchange for rent credits,

they effectively rendered the "as-is" Lease provision fully effective without exceptions.

        The negotiated terms of the Lease expressly provided that the parties agreed to rent credit

from the commencement of the Lease through October 1, 2016 "in lieu of Landlord's repairing items"

(Pls.' Ex. 2, Section 1.3; N.T. 9 /29 /17, P: 40). The Lease also required Defendants to deposit a sum

of One Hundred Fifty Thousand Dollars ($150,000.00), called "Key Money," in an escrow fund to

ensure improvements,· credits, reductions, investments or recapture for capital investment (N.T.

 10/27 /17, P: 172; N.T. 11/13/17, pp. 54, 57-60). The Lease executed by the parties evidences that

 Defendants were also separately credited Thirty-Six Thousand Six Hundred Eighty-One Dollars

 ($36,681.00) against the One Hundred Fifty Thousand Dollars ($150,000.00) Key Money provision

 for the various property improvements they had made as contemplated by the parties under this

 paragraph of the Lease (N.T. 9/22/17, pp. 50, 109, 157, 207). The record is clear Defendants failed

 to deposit the remaining One Hundred Thirteen Thousand Three Hundred Nineteen Dollars

 ($113,319.00) Key Money into an escrow fund following the execution of all transactional documents

 by the parties (N.T. 9/22/17, p. 50).


         The evidentiary record before this Court supports a conclusion that Defendants performed

 some repairs which were not agreed upon by the parties, despite the provisions requiring Main Street's

 consent. For instance, Defendants had proposed in the aforesaid addendum to the Lease to repair

 the outside bar (Pls.' Ex. 2, Exhibit B). Instead, Defendants completely demolished the outside bar

  and built a different bar without the consent of Main Street or a permit from the Borough. (N.T.

  9/22/17, pp. 107-108). James Kopchak, New Hope Borough building code official, testified:

                                                    16
                       BYMR. WILD:
                       Q. What's P-13, Mr. Kopchak?
                       A. P-13 appears to be a legal Stop Werle Notice that I posted
                       at the location.
                       Q. And why did you do that?
                       A. They constructed and did alterations to an outdoor bar and
                       patio without. securing the proper building permits in
                       accordance with PA Act 45.

(N.T. 9 /22/17, P: 174). Kopchak also testified on cross:

                       BY MR. GOULD:
                       Q. All right, Mr. Kopchak, is the outdoor bar and patio
                       completed?
                       A. Yes, sir, they completed it without securing the permits.
                       Q. How would that happen if you issued a Stop Work Order?
                       A. I issued a Stop Work Order and your clients ignored my
                       Stop Wor\t Order and continued to work.
                       Q. You don't remember them making applications for the
                       permission?                                           ·
                       A. They made application and never paid for the permit
                       application, and it was a long, drawn out process getting them
                       to make the application.
                        Q. And have you seen the completed outdoor bar and patio?.
                       A. I have' seen the completed outdoor bar and patio.
                        Q. And how does it pass muster?
                        A. I didn't have a footing inspection, didn't have a rough
                        framing inspection, didn't have the required electrical
                        inspections. So it did not pass muster. It's in violation bf
                        Pennsylvania Act 45.

 (N.T. 9/22/17, pp. 174-175).

     ·   The record further supports a finding that no evidence of roof leaks was present or kp.own to

 either Main Street or Defendants as of the date the Property was professionally inspected on June 9,

 2016 (Pls.' Ex. 19; N.T. 9/22/17, pp. 148-149; N.T. 10/27/17, p. 138). The Building Inspector and

 the Fire Marshall observed no evidence of flooding or leaking on the second or third floors during

 the October 6, 2016 Use and Occupancy inspection(� Pls.' Ex. 6; N.T. 9/14/17, pp. 46-:47). On

 September 30, 2016, between the PLCB inspection on Monday September 26, 2016 and the Borough

 inspection on October 6, 2016, Defendants reported a "massive emergency" to Main Street (See Defs.'

 Ex. 6; N.T. 9/22/17, pp. 117-119, 122). A representative of McGowan Builders, Main Street's


                                                    17
contractor, testified to the multiple occasions work was performed on the Property and the roofs

(N.T. 11/15/17, pp. 254-270). McGowan kept records of all repair work done including repairs to

the Property's roofs (� Pls.' Ex. 28; N.T. 11/15/17, pp. 264-270). McGowan further evaluated

possible subsequent roof repairs to an area identified as the first floor lounge roof on March 13, 2017 ·

and confirmed the roof was not leaking but made interior repairs on March 24, 2017           to   correct

improper construction previously performed by or on behalf of Defendants (N.T. 11/15/17, pp. 259-

261).

        At trial, Defendants were unable to produce corresponding receipts, estimates, invoices,

payment records or verified documents to confirm any repair work performed by them or their

contractors between September 30, 2016 and October 6, 2016. Defendants only presented testimony

from their contractor Frank Martines \'Martines") (N.T. 11/13/17, P: 213). Martines testified he was

not able to recall specific dates of work performed or any amounts paid for any specific work

 performed at the Property as he was not good at keeping records (N.T. 11/13/17, pp. 217, 225, 248).

        Defendants consistently failed to produce corresponding financial documents or· verified

 documents of any kind to confirm repair work they alleged to have performed. Defendants. did not

 present adequate documentary support to corroborate their testimony. The Court finds Defendants

 clearly had ample access and opportunity to fully inspect all aspects of the Property prior to signing

 the Lease. Defendants had the Property professionally inspected, and based on the sixty-nine (69)

 page written report produced, were fully aware of the Property's condition. Prior to signing the Lease,

 Defendants used this knowledge and information to negotiate a rent credit in exchange for their

 agreement to make the necessary repairs.       As previously indicated, Defendants' own testimony

 established they are sophisticated business people represented by legal counsel throughout in ·

 negotiating and preparing the transactional documents ultimately signed by the parties. The Court

  finds Defendants are not entitled to damages based on their claims against Main Street.

                                                    18
            d. Nonpayment of Rent Claims

        "[Ljeases between landlords and tenants are governed by contract law." Stonehedge Square

Ltd. v. Movie Merchants, Inc., 685 A.2d 1019, 1025 (Pa. Super. 1996) (internal citation omitted). A

contract is enforceable when the parties reach mutual agreement, exchange consideration and have

outlined the terms of their bargain with sufficient clarity. See Com. Dept. of Transp. y. First Penna.

Bank, 466 A.2d 753 (Pa. Cmwlth. 1983).       Parties have the right to make their own contract and it is

not the function of the court to rewrite it or give it a construction in conflict with the plain meaning

of the language used. See Baker v. Commonwealth of Pennsylvania, Department of Transportation,

315 A.2d 669 (Pa. Cmwlth. 1974).        Courts must interpret contracts as written, and in construing a

contract each and every part _of it must be taken into consideration and be given effect; the intention

of the parties must be ascertained from the entire instrument. John McShain, Inc. v. General State

Authority, 307 A.2d 469, 472 (Pa. Cmwlth 1973).


        "To successfully maintain a cause of action for breach of contract a party must establish: (1)

 the existence of a contract, including its essential terms; (2) a breach of a duty imposed by the contract;

 and (3) resultant damages. There is no need to allege any degree of negligence, as negligence is

 irrelevant to a contract action, unless the alleged breach is based on a contractual duty to provide

 professional skills consistent with those expected in a given field." See Bailey v. Tuckex:, 621 A.2d 108,

 112 (Pa. 1993). A party seeking damages for breach of contract "must be able to prove such damages

 with reasonable certainty." Wilcox v. Regester, 207 A.2d 817, 822 (Pa. 1965)'.


         Defendants argue that Main Street is the breaching party under the Commercial Lease due to

 its failure to: take reasonable action to ensure the Property was in usable condition prior to leasing it;

 keep the Property in good repair; conduct the necessary repairs including fixing the roof; and disclose

. the non-compliant status of the Liquor License. Defendants further allege that Main Street leased the


                                                      19
Property with "hidden defects" which Main Street knew or should have known, and that such defects

rendered the Property defective and deprived Defendants of their benefit of the bargain contained in

the Lease.   Defendants state that based on these allegations they are entitled to withhold all rent

payments because Main Street materially deprived them of quiet enjoyment of their leasehold.

       The Court finds Defendants' contentions contrary to the facts of this case and Pennsylvania

law. "The parties to a lease roust be able to rely on the terms foe which they bargained in an arms-

length transaction." Ross v. Gulf Oil Corp., 522 A.2d 97, 99 (Pa. Super. 1987). All parties of this

commercial transaction are sophisticated businesspersons represented by legal counsel in the.

negotiation and drafting of the agreements at issue before the Court. Defendant Tomasulo testified

prior to operating The Mansion Inn he had over twenty (20) years of experience in asset management

mostly in the healthcare sector and that he had previously worked as a hedge fund manager (N .T.

9/22/17, p. 191). Defendant Grande had worked in stock trading with Goldman Sachs, Citigroup

 and Deutschebank as a financial advisor (N.T. 11/15/17, p. 72). Defendants were represented by an

 attorney, Brian Keyes, Esquire, in negotiating the terms of the transactional documents signed with

 Main Street and Majestic (N.T. 9/22/17, pp. 234, 235; 10/27 /17, pp. 38, 39).    All documents were

 signed not in reliance upon any statements by Main Street but rather afte.r Defendants had the benefit

 of complete access to the Property over a substantial period of time and the benefit of a professional

 inspection resulting in a comprehensive written sixty-nine (69) page report addressing all aspects of

 the Property.

         Defendants were sued in their capacity as guarantors of the Lease.        The record clearly

 establishes that Defendants, as gi.iax:antors under the Lease, are obligated for monthly rent payments

 (See Pls.' Ex. 2). The record fully supports the Court's finding that Defendants defaulted under the

 Lease after failing to tender monthly lease payments due for December 2016 and the months thereafter·

  (See N.T. 6/23/17, pp. 36, 37). The testimony before this Court also proves Defendants never funded

                                                   20
the independent escrow fund as required under the Lease (N.T. 9/22/17, p. 218). Despite completing

an independent professional inspection of the Property and indicating on the June 13, 2016 punch list

that the swimming pool was "operational, cleaned, and running," Defendants neglected to maintain

the swimming pool, and it substantially deteriorated and was never subsequently made operational

(Pls.' Ex. 20; N.T. 10/27 /17, pp. 145-146; N.T. 9/22/17, pp. 106-.107).               Defendant Tomasulo

testified:

                            THE COURT. So let me just go down the list. You could just.
                            say yes or no. Did you do the cleaning of the swimming pool
                            and making it operational?
                            THE WITNESS. No.
                            THE COURT. And your reason is because you didn't believe
                            you could do that?
                            THE WITNESS. We had an estimate, and it was over $10,000
                            to-
                            THE COURT. Okay. How about door handle installed --

 (N.T. 9/22/17, p. 223-224).

             Section 2.3 of the Lease also requites "(c)enant shall be responsible for the full a.mount of real

 property taxes and all special assessments and governmental charges of very character imposed on the

 Premises .. ." (Pls.' Ex. 2, p. 3). Consequently, Defendants, as guarantors of Tenant, are responsible

 for payment of the Property's real estate taxes. The testimony and evidence presented to this Court

 established conclusively that Defendants did not pay the real estate truces and that a tax lien filing was

 placed against the Property due to Defendants' failure to pay real estate taxes due (Pls.' Ex. �5; N.T.

 9/14/17, p. 8; N.T; 9/22/17, pp. 43-45; N.T. 11/15/17, p. 166).

             Kristian Tomasulo testified that Defendants have continuously operated The Mansion Inn

 since Fall 2016. The business consists of a restaurant, overnight accommodations and a bar under

  Hotel Liquor License Number 59762. He testified he and Joseph Grande, Jr. purchased the License

  through the vehicle of the Membership Agreement (N.T. 6/23/17, pp. 14, 15). Tomasulofurther

  testified that around February 2017, a PLCB inspector conducted a routine audit after it was

                                                         21
determined th.at the ownership/transfer of the License was in question (N.T. 6/23/17, pp. 20, 21).

The PLCB inspector noted Valerie. Hegarty was still named president of Majestic Mansion, not

Defendants (N.T. 6/23/17, p. 21).             Tomasulo's testimony further confirmed Defendants were

contractually required to diligently pursue all necessary PLCB applications and changes necessary as

part of the transaction and yet ha'.d not done so despite being represented by legal counsel during all

negotiations, preparation of the, transactional documents and these litigation proceedings (N.T.

6/23/17, pp. 48, 49).

         "Ejectment is the proper action for the recovery of possession of [property]."                      Irwin   v,

Hoffman, 179 A. 41, 45 (Pa. 1935). Ejectment is an action filed by a plaintiffwhc does not possess

the land but has the right     to   possess it, against a defendant who has actual possession. See Soffer v,

�. 409 A.2d 337 (Pa. 2002). Plaintiffs have provided compelling evidence regarding Defendants'

 Lease defaults, and as a consequence, Plaintiffs' entitlement to possess the Property. The Court

 accordingly finds Plaintiffs are entitled to immediate possession of the Property. Defendants have no
                                        .                                                      .
 right to continue to occupy the Property under the terms of the written transactional documents

 agreed between the parties, as they have only made the November 2016 monthly lease payment.

          This Court concludes Defendants breached their payment obligations by failing ;o make

 required agreed-upon monthly payments due under the Lease. The Court finds that Plaintiff Main

 Street is entitled to the unpaid contractual lease payments since December 2016 until the current

 month of April 2018, totaling Two Hundred Thirty-Six Thousand Four Hundred Twenty Dollars and

 Fifty-One Cents ($236,420.51 ). Main Street is further entitled to the unpaid .real estate taxes: totaling

 Nineteen Thousand Eight Hundred Twelve Dollars and One Cent ($19,812.01).1




  I The Court
                 incorporates the calculations of unpaid rent and unpaid real estate taxes as included in Appendix "A"   to
  Plaintiffs' Proposed Findings of Fact Brief filed on February 16, 2018.

                                                            22
           e. Fairness and Due Process Claims

       Throughout these proceedings, Defendants' counsel baselessly argued that this Court's ruling

resulted in a deprivation of Defendants' "due process" (N.T. 9/14/17, pp. 73-74). Defendants'

counsel alleged his clients were denied discovery by the Court. "The Court's sua sponte prosecution of

expedited proceedings without consideration for Defendants' litigation preparation needs and their

solo practitioner counsel's time and resources prejudicially affected their case" (Defs.' Proposed

Findings of Fact ("FOP'), p. 2). Initially, the Court does not and will not enter rulings based upon

whether the parties to an action are represented by a solo practioner, a small law firm or a large law

firm. All parties are free to retain counsel of their choice and all counsel are free to determine whether

they do or do not have the resources and expertise to handle a specific case before accepting a client's·

matter for representation.

        The record is clear that both parties were bound by the same discovery schedule. This Court

did not have any personal knowledge of or contact with any of the parties prior to this case. It should

be further noted that this case is based primarily upon the commercial transactional documents which

 both parties agreed upon and executed prior to the initiation of this action, and presumably had full

 and complete copies of since the signing in 2016. On June 23, 2017, this Court held its initial

 courtroom proceeding with the parties which was a full day hearing on Defendants' Emergency

 Petition for Preliminary Injunction. Defendant Tomasulo was the only witness to testify at the

 hearing. Following this evidentiary hearing, all parties were given fair and ample opportunity to

 present their case, witnesses and all relevant evidence during trial from September 22, 2017 through

 November 15, 2017. The Court duly considered all parties' claims and testimony presented on the

 record as well as the post-trial briefs prepared and submitted by counsel. At trial, the examination of

 Defendant Tomasulo was -conducted over a period of two and one-half (2 %) days. Defendant

 Tomasulo's testimony was lengthy an� exhaustive as the record reflects. The Court heard testimony

                                                     23
from Frank Martines, Defendants' contractor, and Joseph Grande. Defendants' counsel clearly had
                                    .                        .                        .

sufficient opportunity to cross and re-cross examine all of Plaintiffs' witnesses and to present any

witnesses and documents to support his clients' case, subject to the Pennsylvania Rules of Evidence.


       Despite being confusing and contradictory at times, the Court considered all witness testimony

presented by the defense, assessed witness credibility and gave all witness testimony and documentary

evidence the weight the Court, as the fact-finder, deemed appropriate. During trial, on multiple

occasions, Defendants' counsel and co-Defendant Grande were observed whispering and making

non-verbal gestw:es to communicate with the testifying witness. After taking a brief afternoon recess

on day four (4) of the trial, Plaintiffs' counsel finally objected on the record to this conduct and in'

response, Defendants' counsel stated as follows:

                       THE COURT. Mr. Gould, your response?
                       MR. GOULD. Yow: Honor-
                       THE COURT. Is it true?
                       MR. GOULD. No.
                       THE COURT. Oh, it's not true.                          .
                       IYIR. GOULD. I was discussing what I was going to ask my
                       client when he was on the stand. And my purpose in doing that
                       is because I am restricted in how I get to ask him questions. So
                       I need to make sure that he understands that I'm asking him a
                       question, if I ask him a "what" question, what I'm looking for.
                        I just need - It's a way of preparing a witness so he can testify.
                        My client's been - -
                       THE COURT. Is it appropriate for counsel to prepare a
                        witness in the middle of his testimony, direct, cross, recross,
                        redirect? ·
                        MR. GOULD. My client has been on the stand for four
                        consecutive days and we've been divided up in trial rime. Every
                        rime we come back to trial I have to re-prepare just to be able
                        to come back into trial two weeks after the last one because
                        we're having this trial over a period of time where there is a
                        two-week interim. I just need to make sure that he understands
                        what I'm asking when I'm asking him a question. That's my
                        purpose in going through that with him. I certainly did ask
                        questions of -- I asked Mr. Grande to go th.rough his
                         deposition testimony to demonstrate that Mr. Wild's cross of
                         my client relying on Joe Grande's testimony was not quite



                                                   24
                      complete with the evidence. But I wasn't preparing him in his
                      testimony. I wasn't asking him to change his testimony.
                      THE COURT. Have you or your client, Mr. Grande, been
                      making sort oI signals and gestures · to Mr. Tomasulo
                      throughout the testimony, kind of seeking to influence his
                      answer?
                      MR. GOULD. I know that my -- Mr, Grande had, as you
                      observed before.
                      THE COURT. Okay.

(N.T. 11/13/17, pp. 147-149).

       This record is devoid of any bias, prejudice or other evidence tending to show the appearance

of such bias or prejudice by the Court. The Court's decision herein is solely based on the commercial

transactional documents in the evidentiary record, the testimony of all witnesses, and the Court's

assessment of credibility thereof as required under Pennsylvania law.

            f.   Damages

       The purpose of damages in a breach of contract case is to return the parties to the position

they would have been in but for the breach. Birth Center v. St. Paul Companies. Inc., 787 A.2d 376

(Pa. 2001). "At common law, the mitigation of damages in a lease was regarded as being controlled

by property law. Because the lease was a conveyance of real property, the tenant owned a non-freehold

estate, and the landlord had no duty to mitigate damages arising from the tenant's breach of the lease."

Id. In a breach of contract action, damages must be proven with reasonable certainty. Spang & Co.

y. U.S. Steep Corp., 545 A.2d 861, 866 (Pa. 1988).


        Our Supreme Court has held that a non-breaching landlord whose tenant has abandoned the

 property in violation of the lease does not have a duty to mitigate damages under a commercial lease.

 See Stonehedge Square Limited Partnership v. Movie Merchants Inc., 715 A.2d 1082 (Pa. 1998). In

 Stonehedge, the Supreme Court of Pennsylvania stated:

                        In 1882 this court held that "if the relation of landlord and
                        tenant.was not ended by contract, he was not bound to rent to
                        another during the term for relief of the defendant." Milling v.

                                                     25
                      Becker, 96 Pa. 182 (1880). Two years later, in Auer v. Penn,
                      this court held that "[t]he landlord may allow the property to
                      stand idle, and hold the tenant for the entire rent; or he may
                      lease it and hold him for the difference, if any." Id., 99 Pa. 370,
                      375-76 (1882). And in 1928 this' court held that "[r]eletting is
                      not imposed on a landlord as a duty." Ralph v. Oeiley, 293 Pa.
90, 141 A. 640, 643 (1928).

Stonehedge, 715 A.2d at 1084.

       In summary, where a commercial tenant abandons property, a non-breaching commercial

landlord has no duty to mitigate damages. lg. The Superior Coun stated:

                       Stonehedge does not disturb the general principle that a landlord
                       must choose between taking possession of the property and
                       collecting future rents. However, pursuant to that decision,
                       where a commercial tenant vacates the leasehold, the landlord
                       may seek accelerated rent if the lease so provides, and re-let the
                       premises. The landlord, however, must credit tenant at
                       execution for sums paid by the replacement tenant The
                       Restatement (Second) of Property similarly treats such
                       situations where a landlord seeks both accelerated rent and
                       possession. If the landlord terminates the lease and evicts the
                       tenant before the acceleration clause is enforced, the landlord
                       cannot recover rent for the post-eviction period. If the
                       landlord collects accelerated rent and receives possession of
                        the p.coperty by abandonment, the landlord may keep the
                        accelerated rent, but is required to account to the tenant for
                        rent received from a new tenant. If the tenant abandons the
                        property, the I.and.lord may sue and collect accelerated rent.
                        However, the landlord must account to the tenant for rent
                        from a new tenant. See Restatement (Second) of Property, §
                        12.1, Comment k.

 Ferrick v. Bianchini, 69 A.3d 642, 656 (Pa. Super. 2013).

         "A tenant may agree, when entering into a lease, that the maturity of rent may be accelerated;

 the parties may agree that the whole rent for the term may be payable in advance or that it shall become

 payable at once on default of payment periodically, ·in accordance with the terms of the contract, or

 that it may become due if the tenant remove or attempts to remove from the premises before the end

 of the term, without having paid the rent for the term. On the happening of the contingency provided


                                                    26
for, the rent that was theretofore payable by installments becomes immediately due as provided in the

lease." Brumbaugh v. Feldman, 47 Pa. Super. 10, 16 (1911). "If the landlord terminates the lease and

evicts the tenant before the acceleration clause is enforced, the landlord cannot recover for the post-

eviction period:' Ferrick, 69 A.3d at 656. In Matovich v. Grad.ich, 187 A. 65 (Pa. Super. 1936), the

Superior Court held that in cases where the lease contains an· acceleration clause, the landlord can

accelerate for future rent accruing under the lease or eject the tenant, but not both. See   Matovich v.

Gradich, 187 A. 65 (Pa. Super. 1936). "The tenant, then, does not forfeit all of his rights when the

landlord accelerates, but must thereafter be accorded his possessory rights on payment of the

accelerated rent." lg. at 66.

        In the instant case, the parties executed and exchanged their commercial transactional

documents at settlement on August 12, 2016.          Defendants pledged their ownership and voting

interests in Majestic as encumbered collateral to Main Street to guarantee all tenant Lease obligations

 (Pls.' Ex. 4). Tomasulo and Grande personally guaranteed for a three (3) year period the obligations

 under the Tenant's Lease which commenced on August 12, 2016. (Pls.' Ex. 2; N.T. 9/22/17, pp. 29,

 57). Defendants' personal guaranty extends only for the first three (3) year.; of the five (5) year Lease

 term (Pis! Ex. 2; N.T. 9/22/17, pp. 29, 57). The record clearly supports our finding that Defendants

 defaulted under the Lease after failing to tender the monthly Lease payments due for December 2016

 and all months thereafter (� N.T. 6/23/17, pp. 36, 37).           Due to Defendants' default of their

 obligations under the Lease, Plaintiffs filed this action demanding the Court award' immediate

 possession of the Property to Main Street and Majestic.

         Plaintiffs claim that in addition to establishing the elements for an ejectment action and their

 right for possession of the Property, they are also entitled to the unpaid rent and real estate taxes due

  together with the accelerated remaining balance of the three (3) year guaranty.     Plaintiffs claim that

  unlike a commercial landlord which is required under Pennsylvania law to elect to either confess for

                                                     27
accelerated rent or, in the alternative, to confess for possession and accrued damages to date, Main

Street needs not elect one (1) remedy or the other. Main Street argues they established the elements

of an ejectment action and, in addition, are entitled under Pennsylvania law to also proceed against

Guarantors under the contractual guaranty for their contractually based monetary damages.


        The Court concludes Plaintiffs are entitled to. immediate possession of the Property as a

consequence of Defendants' default. The record indicates Defendants performed various repairs

and/ or improvements to the Property to operate their business. The Court finds Plaintiffs will

repossess the Property and its contents as repaired and/ or improved. As noted by Plaintiffs' own

witness Sean Holmes:

                         BY J\iffi... GOULD:
                         Q. Okay. Now, you've been able to go down and see what
                         my clients have actually done with the inn, have you not?
                         A. We had that right, sir.
                         Q. So then you know that they have made substantial
                         improvements to the inn. That they've made investments into
                         the inn.
                         A. I know they've made some -- yeah, they've done some work
                          for sure, yeah.

 (N.T. 9/22/17, p. 96).

         Furthermore, under Section 8.2(b) of the Lease, Landlord agreed to use reasonable efforts to

 mitigate damages:

                           Landlord shall use commercially reasonable efforts to mitigate
                            damages hereunder; provided however, that Landlord shall not
                            be obligated to: (1) lease the Premises to any replacement
                            tenant that does not, in Landlord's reasonable opinion, have
                            (a) sufficient financial resources, (b) operating experience or (c)
                            good reputation in the business community; or (2) lease the
                            Premises to any replacement tenant where the replacement
                            tenant's use of the Premises would violate any mortgage,
                            reciprocal easement agreement, other encumbrances on the
                            Premises; or (3) lease of the Premises for any rental below the
                            fair market rental for the Premises or be required to renovate
                            or improve the Premises.
  (Pls.' Ex. 2, pp. 17-18).                      .

                                                       28
       Additionally, when addressing a claim for attorneys' fees in the context of the breach of a

lease, the Superior Court of Pennsylvania has held:

                       The general rule in this Commonwealth is that there is. no
                       recovery of attorney's fees from an adverse party in the
                       absence of an express statutory authorization, clear agreement
                       between the parties, or the application of a clear exception.
                       Generally, landlords and tenants can include in a lease any
                       terms and conditions that are not prohibited by statute or other
                       rule of law. ·The Landlord and Tenant Act of 1951 does not
                       specifically provide for the recovery of attorney's fees nor does
                       it prohibit inclusion of a fee shifting provision in rental
                        agreements. Furthermore, we are not presented with any
                        applicable exceptions to the general rule. Consequently, the
                        validity of the instant provision is solely dependent upon
                        contract law. Where the language of a lease is clear and
                        unequivocal, its meaning will be determined by its contents
                        alone in ascertaining the intent of the parties.

Bayne v. Smith, 965 A.2d 265, 267 (Pa. Super. 2009).

        The Court will accordingly award Plaintiffs immediate possession of the Property together

 with monetary damages based upon the unpaid rent through April 2018, including contractual late

 fees, interest and unpaid real estate taxes. The Court finds from the record that Plaintiffs are

 contractually entitled to reasonable attorneys' fees and costs as may subsequently be determined due

 and owing before the Court.     The Court will not grant Pla.i.ntiffs the balance of the three (3) 'yeu

 guaranty as requested, nor will the Court consider the unfunded escrow account balance as an element

 of Plaintiffs' damages as the Court finds that Defendants' collective overall fit-outs, Key Money

 improvements and additional repairs co the Property offset those specific claims. This decision is

 entered subject to the possibility that future damages, if any, incurred by Plaintiffs may be subject co

 reassessment by the Court.

         rv.   CONCLUSION

         For the foregoing reasons, the Court grants Main Street's immediate possession of the

 Property. The Court further concludes Defendants unlawfully withheld contractual rent payments

                                                      29
       due since December 2016 and all months thereafter. Defendants were fully aware of the Lease

       payment default and the transactional documents evidence the Liquor License was subject to a

       collateral pledge. At no time have Defendants cured the Lease payment default, nor did Defendants

       seek to pay any monthly rents into an escrow account while the parties attempted to resolve their

       differences. Finally, the Court finds no default by the Landlord under the Lease and Tenant was not

       entitled under the Lease or Pennsylvania law to withhold �ent.

              For the foregoing.reasons, the Court enters the following Order:




                                                             ORDER.
              AND NOW, this             13th   day of April, 2018, based on the facts and. reasons as set forth above,

       it is hereby ORDERED and DECREED:


               1.   Judgment is entered in favor of Pla.intiff(s) and against Defendants Kristian R. Tomasulo

                    and Joseph Grande, Jr. and Occupants for immediate possession of the Property located

                    at 9 S. Main Street, New Hope, Pennsylvania 18938.

               2. Verdict is entered in favor of Plaintiff(s) and against Defendants in the amount of Two

                    Hundred Forty-Nine Thousand One Hundred Fifteen Dollars and Eighty-Nine Cents

                    ($249,115.89) plus reasonable attorneys' fees and costs as may subsequently be dete.rmi.ned

                    due and owing.

               3. Verdict is entered in favor of Plainriff(s) and against Defendants on all Counterclaims.



                             ,1...   umo:1 S'>�Jns JO
                            · /·J-:1 "1!. ONOH l O};! d
                           t \ :\\ 'V ( \ ll�� �\O�
                               n� ;-. t":i ;)·3�
        Date: April   13, 2018 � ·�· r ' \ �.\.,;) · � · ·

N.B. It &I ,our Nspon�· •'                                         30
�   �- an inte�ted PHti1ttJ